DYNAMIC HYDROCARBONS LTD. 7001 Winterberry Drive Austin, Texas 78750 June 16, 2010 VIA EDGAR Mr. Douglas Brown United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 7010 100 F. Street, N.E. Washington, DC 20549 Re: Dynamic Hydrocarbons Ltd. Registration Statement on Form S-1 filed on April 29, 2010 File No.: 333-165183 Dear Mr. Brown: BCO Hydrocarbon Ltd. (the “Company”) hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of effectiveness of the Registration Statement so that such Registration Statement will become effective as of 4:30 p.m., Monday,June 21, 2010, or as soon thereafter as practicable. In connection with our request, we acknowledge the following: · Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert the declaration of effectiveness as defense in any proceeding initiated by the Commission or any person under the federal laws of the United States. Thank you in advance for your attention to this matter. Very truly yours, Dynamic Hydrocarbons Ltd. By: /s/ Ron Petrucci Name: Ron Petrucci Title: President, Principal Executive Officer and Director
